Citation Nr: 1600215	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-20 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Memphis, Tennessee.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file from the VAMC.  


FINDING OF FACT

The topical lotion prescribed to treat service-connected foot dermatophytosis is not shown cause irreparable damage to outer garments.  Diabetic shoes are not provided under clothing allowance provisions.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  A copy of the letter is on file.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

In pertinent part, an annual clothing allowance is authorized when medications prescribed by a physician to treat a service-connected skin disorder causes irreparable damage to a veteran's outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii)(B).  On the VA Form 10-8678, Application for Annual Clothing Allowance, completed by the Veteran, included information that Veterans who use prescription medication for a service-connected disability or skin condition may be eligible for an annual clothing allowance if the medication causes permanent stains or otherwise irreparably damages the veteran's outer-garments.  The application also included information that shoes and socks were not included.  

The Veteran noted hydrocortisone cream for dermatophytosis for his feet and diabetic shoes.

In a June 2014 Statement of the Case, the Chief of Prosthetic and Sensory Aids Service concluded that the medications listed on the application filed were reviewed against the VA National Formulary, a list of drugs and supplies generally covered under VA Pharmacy benefits, with Pharmacy input, and the Physicians' Desk Reference (PDR).  The Chief of Prosthetic and Sensory Aids Service noted that using the Veteran's medication profile, all medications dispensed were considered and determined to not cause staining to the Veteran's outer garments.  Moreover, it was noted that shoes did not qualify for the clothing allowance benefit.  (Presumably these would be awarded under other criteria through the prosthetic clinic if the Veteran otherwise qualifies for the issuance of such shoes.  They are not contemplated within the provisions for awarding a clothing allowance.)

The Veteran's representative argues that the VA has shown no evidence that the Veteran's outer garments do not suffer irreparable damage due to his medication with the exception of its own regulation.  The representative notes that the Chief of Prosthetics and Sensory Aids Service made no indication that he personally inspected any of the Veteran's clothing.  The representative argues that the case should be remanded in order for the Veteran to be provided the opportunity to present his evidence of his damaged clothing to support his contention.  

The Board disagrees.  The Veteran has had the opportunity to provide evidence and has not provided any evidence, not even a lay statement, that describes how the topical medication he uses for his service-connected dermatophytosis of the feet irreparably damages an outer-garment.  In his notice of disagreement, the Veteran only notes that the "prosthetic devices" claimed are service connected as evidenced by the prescriptions entered for their issuance.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, he only notes that his clothing allowance is indeed service-connected and indicates ointment.  Again, he has not provided any evidence of any damage to clothes or outer garments.

Therefore, the Board finds that entitlement to an annual clothing allowance is not warranted.  As the preponderance of the evidence is against the above claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an annual clothing allowance is denied.

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


